Citation Nr: 0929726	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  05-28 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar strain with left L-5 radiculopathy.

4.  Entitlement to service connection for a lumbar strain 
with left L-5 radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to April 
1976, from October 1981 to March 1987, and from December 1990 
to February 1991.  She had additional service in the Army 
Reserves.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The issues of service connection for tinnitus and a lumbar 
spine disorder as well as the issue of whether new and 
material evidence has been presented with respect to a claim 
for service connection for hypertension are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed June 2001 rating decision, the RO denied 
a claim of entitlement to service connection for lumbar 
strain with left L-5 radiculopathy.

2.  The evidence added to the record since June 2001, when 
viewed by itself or in the context of the entire record, is 
neither cumulative or redundant and relates to an 
unestablished fact necessary to substantiate the claim for a 
lumbar strain with left L-5 radiculopathy.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a lumbar 
strain with left L-5 radiculopathy, is final.  38 U.S.C.A. 
§ 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302 
(2008).

2.  The evidence received subsequent to the June 2001 RO 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a lumbar 
strain with left L-5 radiculopathy have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.159 (as amended) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, unappealed rating decisions are final.  However, a 
claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Second, if VA 
determines that new and material evidence has been added to 
the record, the claim is reopened and VA must evaluate the 
merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 
(1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  However, lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under § 5108.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 38 C.F.R. § 3.156(a) (effective in August 
2001).  As she filed her claims in 2004, this version of 
38 C.F.R. § 3.156(a) is applicable in this case.

With respect to the claim for a low back disorder, the Board 
finds that the claim should be reopened.  Historically, the 
Veteran filed a claim of entitlement to service connection 
for a lumbar strain with left L-5 radiculopathy in September 
1999. This claim was denied in a June 2001 rating decision.  
She did not timely appeal and this issue became final.

She filed to reopen her claim in June 2004.  In January 2005, 
the RO denied the claim on the basis that no new and material 
evidence had been submitted.  The Veteran appealed.

The evidence of record at the time of the last final June 
2001 rating decision included service treatment records, U.S. 
Reserve treatment records from July 1987 to October 1998, 
private treatment records, VA treatment records and a May 
2001 VA examination. 

The evidence added to the record since the June 2001 rating 
decision includes VA treatment records, military treatment 
records, and a letter from a private doctor submitted in May 
2007.  Specifically, the Board finds that the May 2007 
private medical opinion is sufficient to reopen the claim.  
Indeed, this evidence was not previously before the RO and is 
not cumulative or redundant of evidence associated with the 
claims file at the time of the June 2001 decision.  

Most significantly, the private physician indicated that the 
Veteran's low back disorder was a result of her active 
military service. Given the physician's medical opinion, a 
reasonable possibility of substantiating her claim is raised.  
Therefore, the claim will be reopened and remanded as 
discussed in the Remand portion of this decision.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

As to her claim to reopen a claim of entitlement to service 
connection for a low back disorder, the Board has reopened 
her claim in this decision. Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and need not be further considered.  


ORDER

New and material evidence having been received, the 
application to reopen a claim of entitlement to service 
connection for a lumbar strain with left L-5 radiculopathy, 
is granted.  




REMAND

The Veteran contends that she spent several years on active 
duty and active duty for training with the U.S. Army 
Reserves.  Although the service records include three DD 
214's, the record does not contain a complete listing of when 
the Veteran spent time performing active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) within 
her periods of service with the U.S. Army Reserves.  

With respect to the hypertension claim, among the new 
evidence received since the previous rating decision are 
additional treatment records, which include elevated blood 
pressure readings, from a military medical facility.  When VA 
receives or associates with the claims folder relevant 
service department records that existed, but were not of 
record, at the time of the initial adjudication, VA must 
reconsider the claim.  38 C.F.R. § 3.156(c).  As the complete 
listing of the Veteran's dates of ACDUTRA and INACDUTRA are 
not available at this time, the Board cannot proceed with 
adjudication of the hypertension claim.  

VA's duty to assist includes a duty to obtain a medical 
opinion when it is deemed necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2008). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
held that in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

With respect to her low back claim, although the Veteran's 
April 2007 private physician opined that her lower back 
disorder was a result of her being in active military 
service, the opinion is not sufficient to grant service 
connection. 

Specifically, the private physician did not distinguish 
between active duty, ACDUTRA, and INACDUTRA.  Rather, it 
appears that she considered the Veteran's entire military 
career as "active service." In light of this, the Board 
finds that a VA medical opinion is required here under 
McLendon, to determine whether her low back disorder is 
causally related to active service.  

With respect to the Veteran's tinnitus claim, the Board notes 
that the claims file contains treatment records demonstrating 
a current diagnosis of tinnitus and military medical records 
showing a diagnosis of tinnitus in 1996.  However, the 
etiology of such diagnosis is unclear.  The Board finds this 
is a medical question outside of its jurisdiction.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions).  Thus, on remand, the Board finds 
that a VA examination is required to determine the etiology 
of the Veteran's currently diagnosed tinnitus.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records 
Center (NPRC) or any other appropriate 
source, and request that service records 
documenting the Veteran's specific 
INACDUTRA, ACDUTRA, and inactive service 
periods for the U.S. Army Reserves be 
obtained.  If no records are found, the 
file must clearly document that fact.  

2.  Following the above actions, and 
regardless of whether the specific dates of 
INACDUTRA, ACDUTRA, and inactive service 
periods can be determined, the Veteran 
should be afforded VA examinations to 
determine the etiologies of her current low 
back disorder and tinnitus.  The claims 
file should be made available to and be 
reviewed by the examiners in conjunction 
with these examinations.

With respect to the Veteran's back claim, 
the examiner should conduct a thorough 
medical examination and based on the 
results of the examination and review of 
the relevant medical evidence, provide an 
opinion as to whether it is at least as 
likely than not that the current diagnosis 
of a low back disorder was caused by 
periods of active duty, INACDUTRA and 
ACDUTRA rather than periods of inactive 
service with the Army Reserves.  opinion 
should be accompanied by a clear rationale 
consistent with the evidence of record.

Moreover, with respect to the Veteran's 
tinnitus claim, the examiner should 
conduct a thorough medical examination and 
based on the results of the examination 
and review of the relevant medical 
evidence, provide an opinion as to whether 
it is at least as likely than not that the 
current diagnosis of tinnitus was caused 
by noise exposure during periods of active 
duty, INACDUTRA and ACDUTRA rather than 
periods of inactive service with the Army 
Reserves.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.

3.  With respect to the hypertension claim, 
if the specific dates of INACDUTRA, 
ACDUTRA, and inactive service periods can 
be determined, the RO should perform any 
necessary development, including requesting 
a VA examination to determine the etiology 
of the Veteran's hypertension. 

4.  Upon completion of the above, 
readjudicate the issues on appeal, to 
include consideration of 38 C.F.R. 
§ 3.156(c) with respect to the hypertension 
claim.  If any benefit sought on appeal 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


